EXHIBIT 10.1

 

 

 

MEDICAL CARE REIMBURSEMENT PLAN FOR

EXECUTIVES OF

KLX INC.

 

 



 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

 

Page

ARTICLE I - PURPOSE AND ESTABLISHMENT


1 

1.1

Purpose


1 

1.2

Name


1 

1.3

Effective Date


1 

ARTICLE II - DEFINITIONS


1 

2.1

Board of Directors


1 

2.2

Code


1 

2.3

Committee


1 

2.4

Company


1 

2.5

Eligible Dependent


1 

2.6

Employer


1 

2.7

Dependent


1 

2.8

Executive


1 

2.9

Health Plan


1 

2.10

Participant


1 

2.11

Plan


2 

2.12

Plan Administrator


2 

2.13

Plan Number


2 

2.14

Plan Year


2 

2.15

Medical Care Expense


2 

2.16

Reimbursement Account


2 

2.17

Termination


2 

ARTICLE III - ELIGIBILITY FOR PARTICIPATION


2 

3.1

Generally


2 

3.2

Termination of Participation


2 

ARTICLE IV - BENEFITS


2 

4.1

Generally


2 

4.2

Benefits Limited to Expenses Incurred During Plan Year


3 

4.3

Medical Care Expenses


3 

4.4

Refund of Duplicate Reimbursement


3 

ARTICLE V - ADMINISTRATION


3 

5.1

Committee


3 

5.2

Duties and Powers of the Committee


4 

5.3

Delegation and Allocation of Responsibilities of the Committee


5 

ARTICLE VI - CLAIMS PROCEDURE


6 

6.1

Submission of Claims


6 

6.2

Review of Denial of Claims


6 

ARTICLE VII - FUNDING


7 

ARTICLE VIII - AMENDMENTS; TERMINATION


7 

ARTICLE IX - MISCELLANEOUS


7 

9.1

No Employment Contract


7 

9.2

No Assignment


7 





-  i  -

--------------------------------------------------------------------------------

 

 

9.3

Choice of Law


8 

9.4

Severability


8 

9.5

Gender, Singular and Plural References


8 

9.6

Tax


8 

ARTICLE X - ADOPTION BY EMPLOYERS


8 

10.1

Method of Adoption


8 

10.2

Delegation Upon Adoption


8 

10.3

Employer Contributions


8 

10.4

Withdrawal or Removal


8 

 

 



-  ii  -

--------------------------------------------------------------------------------

 

 

ARTICLE I

PURPOSE AND ESTABLISHMENT

 

1.1       Purpose.  The purpose of this Plan is to reimburse eligible Executives
for Medical Care Expenses not reimbursed by any other plan or arrangement.  This
document serves as both the plan document and summary plan description for the
Plan.

 

1.2       Name.  The Plan shall be named the Medical Care Reimbursement Plan for
Executives of KLX Inc.

 

1.3       Effective Date.  The effective date of this Plan is January 1, 2015. 

 

ARTICLE II

DEFINITIONS

 

2.1       Board of Directors means the Board of Directors of KLX Inc.

 

2.2       Code means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.3       Committee shall mean the Benefits Committee designated by the Board of
Directors in accordance with Article VI of the Plan.

 

2.4       Company shall mean KLX Inc.

 

2.5       Eligible Dependent means a Dependent that is covered by a Health Plan.

 

2.6       Employer shall mean KLX Inc. and any of its subsidiaries and
affiliates that, with the consent of KLX, adopt this Plan.

 

2.7       Dependent means a Participant’s spouse, domestic partner, or any of
his or her dependents as defined in Code Section 152.

 

2.8       Executive means each current or former (pursuant to the terms of his
or her employment agreement) executive of the Employer selected by the
Committee, in writing, for eligibility from among the group of highly
compensated or managerial employees of the Employer who is also enrolled in a
Health Plan sponsored by the Employer.

 





-  1  -

--------------------------------------------------------------------------------

 

 

2.9       Health Plan means a group health plan that provides major medical
coverage and meets the minimum value requirements in Code § 36B(c)(2)(C)(ii)
under which the Participant and his Eligible Dependents, if any, are covered.

 

2.10       Participant means an Executive who satisfies the requirements of
Section 3.1 hereof.

 

2.11       Plan means the Medical Care Reimbursement Plan for Executives of KLX
Inc., as amended from time to time.

 

2.12       Plan Administrator means the Committee.

 

2.13       Plan Number means the plan number for the Plan, which is 502.

 

2.14       Plan Year means the twelve-month period commencing on January 1 and
ending on the following December 31.

 

2.15       Medical Care Expense shall have the meaning given to it in Section
4.3 of this Plan.

 

2.16       Reimbursement Account means the aggregate amount that has accrued on
behalf of a Participant for the reimbursement of Medical Care Expenses for a
Plan Year, reduced by any such reimbursements actually made by Employer to, or
on behalf of, such Participant during such Plan Year.

 

2.17       Termination means the termination of a Participant’s employment as an
Executive, whether by reason of change in job classification, discharge, layoff,
voluntary termination, disability, retirement, death, or otherwise.

 

ARTICLE III

ELIGIBILITY FOR PARTICIPATION

 

3.1       Generally.  An Executive shall be eligible to participate in the Plan
at such times as shall be designated by the Committee.

 

3.2       Termination of Participation.  An Executive’s participation in the
Plan shall cease immediately upon the earlier of Termination of his or her
employment with Employer or his termination of participation in the Health Plan,
and the balance (excluding any then pending unreimbursed expense claims) of his
or her Reimbursement Account shall be forfeited.  Upon termination of Plan
participation, all claims previously incurred and eligible for reimbursement
must be submitted not later than the last day of the third calendar month
following the Plan Year in which such Executive’s Plan participation





-  2  -

--------------------------------------------------------------------------------

 

 

ends.  Notwithstanding the foregoing, or anything to the contrary in this Plan,
if an Executive has a separate agreement with the Company that provides for such
Executive to continue to participate in the Plan or receive Plan Benefits for
any period of time post-Termination, then for the purposes of this Plan only, a
Termination of such Executive’s employment shall be deemed not to have occurred
during such stated period of time.

 

ARTICLE IV

BENEFITS

 

4.1       Generally.  Each Participant will be entitled to receive, for each
Plan Year, reimbursement of Medical Care Expenses which are incurred during the
Plan Year and which are not fully reimbursed under the Health Plan or by other
medical plans (sometimes referred to herein as the “Benefits”). A Participant’s
right to receive reimbursement of expenses incurred for himself or any Eligible
Dependent during a Plan Year shall be limited to 10% of the Participant’s base
salary as of the first day of the Plan Year (or, in the case of an Executive who
first becomes a Participant during the Plan Year, the date on which the
Executive becomes a Participant, or in the case of Benefits to be provided
post-Termination pursuant to contract, then the amount shall be limited to 10%
of the Participant’s annual base salary as of the day prior to the date of
Termination, and such amount shall be renewed in full on January 1st of each
succeeding calendar year for which the Participant is contractually entitled to
receive such Benefits following his or her Termination).

 

4.2       Benefits Limited to Expenses Incurred During Plan Year.  For each Plan
Year, the Benefits provided to a Participant pursuant to Section 4.1 hereof are
only available to reimburse expenses which are incurred during such Plan Year
after becoming a Participant in the Plan and, unless and solely to the extent
otherwise provided in an Executive’s employment agreement, prior to Termination
of employment with the Employer. Expenses incurred by a Dependent and submitted
by Participant or his or her designee shall not be reimbursed unless incurred
while an Eligible Dependent and during the period that the expenses incurred by
the Participant are otherwise eligible for reimbursement. However, the
Participant shall have until March 31st following the Plan Year to submit claims
for expenses incurred by the Participant and his Eligible Dependents during the
previous Plan Year.

 

4.3       Medical Care Expenses.  Medical Care Expenses shall include any
expenses incurred by a Participant or his or her Eligible Dependents for related
medical, health, hospice, dental or orthodontic, optical/vision or mental care
and services either provided or to be provided pursuant to a contractual
agreement with a licensed professional.

 

4.4       Refund of Duplicate Reimbursement.  If a Participant receives a
reimbursement under this Plan, and reimbursement for the same specific expense
is made under another Company plan, he or she will be required to refund to the
Employer the reimbursement received under this Plan, but only to the extent of
such other reimbursement amount. The amount, if any, refunded to the Employer





-  3  -

--------------------------------------------------------------------------------

 

 

pursuant to this Section 4.4 shall increase the Participant’s Reimbursement
Account for the Plan Year in which the reimbursement was originally made.

 

ARTICLE V

ADMINISTRATION

 

5.1       Committee.  The Plan shall be administered by the Benefits Committee
appointed by the Board of Directors of the Company. The members of the Committee
are eligible to participate in the Plan provided they are included in the
definition of Executive in Section 2.8 of the Plan. The Committee shall have
complete control of the administration of the Plan with all powers to enable it
to carry out its duties in that respect, subject at all times to the limitations
and conditions specified in or imposed by the Plan.

 

Each member of the Committee shall serve without compensation for services as
such. Each member of the Committee may, consistent with Employer policy, receive
reimbursement of expenses properly and actually incurred in carrying out the
duties of the Committee. All such expenses incurred by the Committee, or a
member thereof, in carrying out the duties of the Committee, shall be paid or
reimbursed by the Employer.

 

In the event of any vacancy on the Committee, the vacancy shall be filled by the
Board of Directors. Any member of the Committee may resign by written notice to
the Board of Directors and the Secretary of the Committee, and such resignation
shall become effective at delivery or at any later date specified therein. The
Secretary of the Committee need not be a member of the Committee.

 

5.2       Duties and Powers of the Committee.  The Committee shall have the
following duties, responsibilities and authority with respect to the
administration of the Plan:

 

(a)       To construe and interpret the Plan, and decide all questions of
eligibility and benefits (including all factual determinations relating
thereto);

 

(b)       To prescribe procedures to be followed by Participants making
elections;

 

(c)       To prepare and distribute information explaining the Plan to
Participants;

 

(d)       To receive from the Employer and from Participants such information as
shall be necessary for the proper administration of the Plan;

 

(e)       To furnish the Employer and Participants such annual reports with
respect to the administration of the Plan as are reasonable and appropriate;

 

(f)       To keep reports of claims and disbursements for claims under the Plan;

 





-  4  -

--------------------------------------------------------------------------------

 

 

(g)       To employ such persons, including, but not limited to, actuaries,
accountants, and counsel, as it deems appropriate to perform such duties as may
from time to time be required under ERISA and to render advice upon request with
regard to any matters arising under the Plan;

 

(h)       To promulgate claim forms to be used by Participants;

 

(i)       To prepare and file any reports or returns with respect to the Plan
required by applicable law;

 

(j)       To provide each Participant, upon such Participant’s request, with
respect to each calendar year, a written statement showing the total
reimbursements to the Participant under this Plan;

 

(k)       To correct any reimbursement of expenses made in error; and

 

(l)       To take all other steps deemed necessary to properly administer the
Plan in accordance with its terms and the requirements of applicable law.

 

The Company shall furnish the Committee with all the data and information
available which the Committee may reasonably require in order to perform its
functions hereunder. The Committee may rely without question upon any such data
or information furnished by the Employer. Any interpretation or other decision
made by the Committee shall be final, binding and conclusive upon all persons in
the absence of a contractual obligation in such Participant’s written agreement
providing otherwise, or clear and convincing evidence that the Committee acted
arbitrarily and capriciously.

 

5.3       Delegation and Allocation of Responsibilities of the Committee.

 

(a)       The Committee may allocate its administrative responsibility and may
designate persons who may be either named fiduciaries or persons other than
named fiduciaries, to carry out such responsibilities. Any such allocation or
designation shall be made in writing and shall:

 

(1)       specifically identify the person or persons to whom a duty is
allocated or delegated; and

 

(2)       specifically identify the nature and scope of the duty allocated.

 

(b)       To the extent a duty or responsibility is allocated or delegated in
accordance with the above procedure, the Committee shall not be liable for an
act or omission of the person or persons carrying out said duty or
responsibility except to the extent that the Committee:

 





-  5  -

--------------------------------------------------------------------------------

 

 

(1)       violated its responsibility hereunder with respect to making the
allocation or delegation, or permitting the allocation or delegation to
continue;

 

(2)       knowingly participated in or attempted to conceal a known breach; or

 

(3)       having knowledge of such a breach, failed to make reasonable efforts
under the circumstances to remedy said breach.

 

(c)       The named fiduciary or other person to whom a responsibility or duty
of the Committee is allocated or delegated in accordance with Section 5.3(a) of
the Plan shall be responsible only for the performance of that responsibility or
duty according to the terms of the delegation or allocation, and shall not be
liable for the act or omission of any other person with respect thereto unless:

 

(1)       by its failure to properly administer its specific responsibility he
or she has enabled such other person to commit a breach of fiduciary
responsibility;

 

(2)       he or she knowingly participates in, or knowingly undertakes to
conceal, an act or omission of another person, knowing such act or omission to
be a breach; or

 

(3)       having knowledge of the breach of another, he or she fails to make
reasonable efforts under the circumstances to remedy said breach.

 

(d)       Any person or group of persons may serve in more than one fiduciary
capacity with respect to the Plan.

 

 

ARTICLE VI

CLAIMS PROCEDURE

 

6.1       Submission of Claims.  Participants shall make claims for
reimbursements under the Plan in writing following such procedures, including
deadlines and documentation requirements, and using such forms, as are
prescribed by the Committee. Claims which are approved by the Committee shall be
paid monthly as soon as administratively feasible. Participants may file claims
for expenses incurred during a Plan Year until the March 31st following the end
of the Plan Year. Where a Participant has a Termination, the period for filing
claims and the claims which may be filed are as described in Section 3.2 of the
Plan unless provided otherwise in the Participant’s written agreement.

 

6.2       Review of Denial of Claims.  If any claim for Benefits under the Plan
is wholly or partially denied, the claimant shall be given notice in writing of
such denial within a reasonable period of time, but not later than 60 days after
the claim is filed. Such notice shall set forth the following information:

 





-  6  -

--------------------------------------------------------------------------------

 

 

(a)       The specific reason or reasons for the denial;

 

(b)       Specific reference to pertinent Plan provisions on which the denial is
based;

 

(c)       A description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary;

 

(d)       An explanation that a full and fair review by the Committee of the
decision denying the claim may be requested by the claimant or his authorized
representative by filing with the Committee, within 90 days after such notice of
denial has been received, a written request for such review; and

 

(e)       If such request is so filed, the claimant or his or her authorized
representative may review pertinent documents and submit issues and comments in
writing within the same 90 day period specified in subsection 6.2(d) above.

 

The decision of the Committee, or a subcommittee appointed by the Chairman of
the Committee, on review shall be made promptly, but not later than 60 days
after the Committee’s receipt of the request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered as soon as possible, but not later than 120 days
after receipt of the request for review. The decision on review shall be made in
writing and shall include specific reasons for the denial, written in a manner
calculated to be understood by the claimant, and shall include specific
references to the pertinent Plan provisions on which the denial is
based.  Claims under the Plan do not involve medical judgment and are not
eligible for external review.

 

ARTICLE VII

FUNDING

 

All Benefits paid under this Plan shall be payable directly to applicable
Participants or to the provider of the health care and solely out of the general
assets of the Employer. The Employer shall not establish a trust or fund for the
contribution to or payment of benefits under this Plan, except as mandated by
law. The Employer shall have no obligation to insure any of the benefits under
this Plan.

 

ARTICLE VIII

AMENDMENTS; TERMINATION

 

The Board of Directors and the Committee each shall have the right to alter,
amend or terminate this Plan in whole or in part at any time it determines to be
appropriate, however such action shall not affect the obligations of the Company
to any Executive pursuant to a separate written agreement, which shall continue
in full force in accordance with its terms and intent.

 





-  7  -

--------------------------------------------------------------------------------

 

 

Neither the Board of Directors nor the Committee shall amend, alter, or
terminate this Plan retroactively except to comply with applicable laws.

 

In the event of the Plan termination, a Participant’s eligible expenses shall be
dealt with in the manner set forth in Section 3.2 hereof.

 

ARTICLE IX

MISCELLANEOUS

 

9.1       No Employment Contract.  Nothing in this Plan shall be construed as a
contract of employment between the Employer and any Executive, nor as a
guarantee of any Executive to be continued in the employment of the Employer,
nor as a limitation on the right of the Employer to discharge any of its
Executives with or without cause.

 

9.2       No Assignment.  A Participant’s rights, interests or benefits under
this Plan shall not be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, charge, garnishment, execution or
levy of any kind, either voluntary or involuntary, prior to being received by
the persons entitled thereto under the terms of this Plan, and any such attempt
shall be void.

 

9.3       Choice of Law.  This Plan shall be construed, administered and
governed in all respects under applicable federal law, and to the extent not
preempted by federal law, under the laws of the State of Florida.

 

9.4       Severability.  If any provision of this Plan shall be held by court of
competent jurisdiction to be invalid or unenforceable, the remaining provisions
shall continue to be fully effective.

 

9.5       Gender, Singular and Plural References.  References in this Plan to
one gender shall include both genders, singular references shall include the
plural, and plural references shall include the singular, unless the context
clearly requires otherwise.

 

9.6       Tax.  Benefits under the Plan are subject to income and employment
taxes.

 

ARTICLE X

ADOPTION BY EMPLOYERS

 

10.1       Method of Adoption.  Any affiliate of KLX Inc. may, with the written
consent of KLX Inc., adopt this Plan.

 





-  8  -

--------------------------------------------------------------------------------

 

 

10.2       Delegation Upon Adoption.  Upon the effective date of the Plan with
respect to an Employer which adopts the Plan, such Employer delegates all
fiduciary and other responsibilities allocated under the Plan to the Board of
Directors, Committee and fiduciaries appointed by the Committee pursuant to
Section 5.3.

 

10.3       Employer Contributions.  Each Employer, upon adopting the Plan, shall
have the obligation to pay, or to have paid on its behalf, the Benefits required
hereunder with respect to its own Executives and no other Employer shall have
such obligation.

 

10.4       Withdrawal or Removal.  Any Employer may withdraw its adoption of the
Plan at any time without affecting the other Executives in the Plan by
delivering to the Board of Directors a copy of resolutions of its board of
directors to such effect. The Board of Directors may, in its absolute
discretion, terminate the participation in the Plan of any Employer at any time
such Employer fails to discharge its obligations under the Plan.

 

ARTICLE XI

General InformatioN

 

 

 

Plan Name:

Medical Care Reimbursement Plan for Executives of KLX Inc.

 

 

Employer Name and Address:

KLX Inc.

 

1300 Corporate Center Way

 

Wellington, FL  33414

 

561-383-5100

 

 

Employer Identification Number:

47-1639172

 

 

Agent for Service of Legal Process:

KLX Inc.

 

ATTN:  Roger Franks

 

1300 Corporate Center Way

 

Wellington, FL  33414

 

561-383-5100

 

 

Plan Administrator:

Benefits Committee of KLX Inc.

 

1300 Corporate Center Way

 

Wellington, FL  33414

 

561-383-5100

 

 

Plan Number:

502

 





-  9  -

--------------------------------------------------------------------------------

 

 

 

 

Plan Effective Date:

January 1, 2015

 

 

Plan Year:

January 1st to December 31st.

 

 

Plan Type:

The Plan is a welfare benefit plan that reimburses certain medical expenses for
executives who are members of a select group of management or highly compensated
employees.

 

 

Plan Administration:

The Company pays all benefits under the Plan and there are no employee
contributions.  The Plan is self-insured and all benefits are paid from the
Company’s general assets.  The Company administers the Plan.

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Employer has caused this Plan to be signed by the person
named below.

 

 

 

 

 

 

 

KLX INC.

 

 

 

 

 

 

 

By:     Roger Franks

 

Title:   General Counsel, Vice President – Law and Human Resources

 

-  10  -

--------------------------------------------------------------------------------